UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :             2/18/2020
 DANIEL PAGAN,                                                :
                                              Plaintiff,      :
                                                              :   19 Civ. 10122 (LGS)
                            -against-                         :
                                                              :        ORDER
 ZAZZLE, INC., ET AL.,                                        :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this case has been open since October 31, 2019, but Plaintiff has not filed

any affidavits of service showing he has served either the original Complaint or Amended

Complaint on Defendants. Nor have any Defendants appeared;

        WHEREAS, Plaintiff filed an Amended Complaint on January 17, 2020, with requesting

leave of the Court. The Order at Dkt. No. 8, dated January 31, 2020 (the “Order”), finds that

Plaintiff that he did not have a right to amend under Federal Rule of Civil Procedure 15 without

permission from the Court. Because Plaintiff did not serve the original Complaint, Plaintiff was

not permitted to amend as of right within “21 days after serving the Complaint,” as Rule 15(a)(1)

provides. Nevertheless, Court accepted the Amended Complaint, on the condition that Plaintiff

file the affidavits of service for the Amended Complaint by February 17, 2020. If Plaintiff did

not, the Order warned that this action may be dismissed for failure to prosecute;

        WHEREAS, the Order at Dkt. No. 9, dated February 5, 2020, warned Plaintiff again that

the action may be dismissed for failure to prosecute if he did not file affidavits of service by

February 17, 2020;

        WHEREAS, Plaintiff has not timely filed any affidavits of service. It is hereby
       ORDERED that this action is dismissed for failure to prosecute, without prejudice to an

application by Plaintiff to reopen by February 25, 2020, provided that the application attaches the

affidavits of service. If the application does not, it may be denied solely on that basis. All

pending deadlines and conferences are CANCELED. The Clerk of Court is respectfully directed

to mail a copy of this order to Plaintiff and to close the case.


Dated: February 18, 2020
       New York, New York




                                                   2
